—Judgment unanimously affirmed. Memorandum: County Court properly denied the motion to suppress defendant’s statements to the police. The record supports the court’s determination that the statements were voluntarily made (see, CPL 60.45) and that they were not obtained in violation of defendant’s right to counsel (see, People v Bing, 76 NY2d 331; People v Windbush, 202 AD2d 527, lv denied 83 NY2d 878).
The sentence imposed is not unduly harsh or severe. (Appeal from Judgment of Monroe County Court, Marks, J. — Burglary, 2nd Degree.) Present — Green, J. P., Pine, Fallon, Callahan and Davis, JJ.